EXHIBIT 10.15


MASTER EMPLOYMENT AGREEMENT

This Amended and Restated Master Employment Agreement (this “Agreement”) is made
and entered into this 31st day of December, 2008 by and between Invesco Ltd.
(hereinafter, the “Company”), Invesco Holding Company Limited (formerly “INVESCO
PLC”) and Mr. Martin L. Flanagan (hereinafter, “Executive”), to be effective as
of the Effective Date, as defined in Section 1.

BACKGROUND

WHEREAS, Invesco Holding Company Limited and Executive are parties to a Master
Employment Agreement (the “Original Employment Agreement”) and a Global Partner
Agreement (the “Global Partner Agreement”), both dated as of July 28, 2005;

WHEREAS, the parties now desire to enter into this Amended and Restated Master
Employment Agreement that shall supersede the Original Employment Agreement; and

WHEREAS, the parties hereto desire to incorporate certain provisions of the
Global Partner Agreement into this Agreement and terminate the Global Partner
Agreement upon entering into this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.         Effective Date. The effective date of this amendment and restatement
(the “Effective Date”) is December 31, 2008, except as otherwise set forth
herein.

2.         Employment. Executive acknowledges and agrees to continue to serve as
the President and Chief Executive Officer of the Company. In his capacity as
President and Chief Executive Officer of the Company, Executive shall have the
responsibilities listed on the Terms of Reference (attached hereto as Appendix
A) for such position as provided in the Company’s Corporate Governance Manual.
Executive acknowledges that the Company may amend the Terms of Reference from
time to time as the Board of Directors of the Company (the “Board”) deems
necessary or desirable in order to comply with applicable law, regulation,
order, or written guidance issued by a governing authority, securities exchange
or similar organization. In his capacity as President and Chief Executive
Officer of the Company, Executive will report directly to the Board.

3.         Employment Period. Unless earlier terminated herein in accordance
with Section 6 hereof, Executive’s employment hereunder shall be for a four-year
term, commencing on August 1, 2005 (the “Employment Date”), subject to Section
10 of this Agreement (the “Initial Employment Period”); provided, however, that
the term of employment shall be automatically extended beyond the Initial
Employment Period, subject to the same terms, conditions and limitations as
provided herein, for an additional

 

 



 

--------------------------------------------------------------------------------

one year period on the fourth anniversary of the Employment Date and on each
such anniversary date thereafter (each, an “Additional Term”) unless, not later
than 90 days prior to any such anniversary, either party to this Agreement shall
have given written notice to the other that Executive’s employment under this
Agreement shall not be extended or further extended. The Initial Employment
Period and the Additional Terms, if any, are hereinafter collectively referred
to as the “Employment Period.”

4.         Extent of Service. During the Employment Period, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to devote his business time, attention, skill and efforts exclusively to
the faithful performance of his duties hereunder; provided, however, that it
shall not be a violation of this Agreement for Executive to (i) devote
reasonable periods of time to charitable and community activities and, with the
approval of the Board, industry or professional activities, and/or (ii) manage
personal business interests and investments, so long as such activities do not
interfere with the performance of Executive’s responsibilities under this
Agreement. It is expressly understood and agreed that the continued conduct by
Executive of such activities, as listed on Appendix B, shall not thereafter be
deemed to interfere with the performance of Executive’s responsibilities
hereunder.

 

5.

Compensation and Benefits.

(a)       Base Salary. During the Employment Period, the Company will pay to
Executive base salary at the rate of U.S. $790,000 per year (“Base Salary”),
less normal withholdings, payable in equal monthly or more frequent installments
as are customary under the Company’s payroll practices from time to time.

(b)       Compensation. During the Employment Period, the following shall apply:

(i)        Bonus Cash Compensation. During the Employment Period, Executive will
have the opportunity, based on the achievement of certain performance criteria,
as mutually determined by the Compensation Committee of the Company and
Executive, to receive annual bonus cash compensation awards having a maximum
value of U.S. $4,750,000 per year (the “Reference Bonus”), appropriately
pro-rated for any periods consisting of less than a full year.

(ii)       Short- and Long-Term Equity Compensation. Executive received certain
short- and long-term equity compensation awards pursuant to the Original
Employment Agreement and nothing in this Agreement is intended to affect such
awards. In addition, during the Employment Period, Executive will have the
opportunity, based on the achievement of certain performance criteria, as
mutually determined by the Compensation Committee of the Company and Executive,
to receive annual short- and long-term equity compensation awards.

 

(c)

Benefits.

(i)        Incentive, Savings and Retirement Plans. During the Employment
Period, Executive shall be eligible to participate in all incentive, savings and

 

- 2 -

 



 

--------------------------------------------------------------------------------

retirement plans that are tax-qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), and in all plans that are
supplemental to any such tax-qualified plans, in each case to the extent that
such plans are applicable generally to the most senior officers and employees of
the Company based in the United States (the “US Senior Management”) and subject
to the terms and conditions thereof.

(ii)       Executive Deferred Compensation. During the Employment Period,
Executive will be eligible to participate in all aspects of the Company’s
deferred compensation program, including the deferral of salary, bonuses and
other incentives, as in effect at any time during the Employment Period, as
provided generally to other US Senior Management, and subject to the terms and
conditions thereof.

(iii)      Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s spouse and dependant(s), as the case may be, shall be eligible for
participation under all welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, vision, disability, salary continuance, group life and supplemental
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other US Senior Management, and subject to
the terms and conditions thereof.

(iv)      Fringe Benefits and Perquisites. During the Employment Period,
Executive shall be eligible to receive fringe benefits and perquisites provided
generally to other US Senior Management.

(v)       Vacation. During the Employment Period, Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company provided generally to other US Senior Management.

(vi)      Business Expenses. During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the policies, practices and procedures of the
Company applicable generally to other US Senior Management.

 

6.

Termination of Employment.

(a)       Death or Disability. Executive’s employment hereunder shall terminate
automatically upon Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment hereunder. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such written
notice by Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean the inability of Executive, as determined by the Board in good faith,
to perform the essential functions of his regular duties and

 

- 3 -

 



 

--------------------------------------------------------------------------------

responsibilities, with reasonable accommodation, due to a medically determinable
physical or mental illness which has lasted (or can reasonably be expected to
last) for a period of one hundred eighty (180) days in any twelve-month period.
At the request of Executive or his personal representative, the Board’s
determination that the Disability of Executive has occurred shall be certified
by two physicians mutually agreed upon by Executive or his personal
representative, and the Company. In the event that such independent
certification (if so requested by Executive) does not support the Board’s
determination that Executive is Disabled pursuant to the terms of this
Agreement, Executive’s termination shall be deemed a termination by the Company
without Cause and not a termination by reason of his Disability.

(b)       Termination by the Company. The Company may terminate Executive’s
employment hereunder during the Employment Period with or without Cause. For
purposes of this Agreement, “Cause” shall mean:

(i)        the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to Executive by the Compensation
Committee of the Board of Directors of the Company which specifically identifies
the manner in which such Committee believes that Executive has not substantially
performed Executive’s duties, or

(ii)       the willful engaging by Executive in illegal conduct or gross
misconduct which is materially injurious to the Company, including, without
limitation, any conviction of, or plea of nolo contendere to, a crime that
constitutes a felony, or

(iii)      the willful and continued material violation of written Company
policies or procedures by Executive, after a written demand for substantial
compliance with such policies or procedures is delivered to Executive by the
Compensation Committee of the Board of Directors of the Company which
specifically identifies the manner in which such Committee believes that
Executive has not substantially complied with the same, or

 

(iv)

Executive’s bankruptcy or insolvency, or

(v)       any act or omission by Executive which could lead to his being
prohibited, pursuant to Section 9 of the Investment Company Act of 1940, from
serving in the capacity provided for in this Agreement.

For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was legal, proper, and in the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the

 

- 4 -

 



 

--------------------------------------------------------------------------------

Company. The cessation of employment of Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of the Company at a meeting of such Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before such Board), finding that, in the good faith opinion of such Board,
Executive is guilty of the conduct giving rise to Cause as defined above, and
specifying the particulars thereof in detail.

(c)       Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following events occurring during the Employment
Period:

(i)        without the written consent of Executive, the assignment to Executive
of any duties inconsistent in any material respect with Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as in effect on the Employment Date, or any other
action by the Company which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of written notice thereof given
by Executive;

(ii)       a reduction by the Company of Executive’s Base Salary as in effect on
the Employment Date or as the same may be increased from time to time, a
reduction by the Company of Executive’s maximum achievable Reference Bonus, or
failure of Executive to be eligible for short- or long-term equity compensation
pursuant to the 2008 Global Equity Incentive Plan or any successor plan;

(iii)      the Company’s requiring Executive, without his consent, to be based
at any office or location other than Atlanta;

(iv)      any failure by the Company to comply with and satisfy Section 13(c) of
this Agreement; or

(v)       the failure of the Board to re-nominate Executive for election as a
director of the Board from time to time during the Employment Period.

Good Reason shall not include Executive’s death or Disability. The Company shall
have an opportunity to cure any claimed event of Good Reason within 30 days
after written notice from Executive. The Company shall notify Executive of the
timely cure of any claimed event of Good Reason and the manner in which such
cure was effected. In the event of such cure any Notice of Termination delivered
by Executive based on such claimed Good Reason shall be deemed withdrawn and
shall not be effective to terminate this Agreement.

(d)       Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of

 

- 5 -

 



 

--------------------------------------------------------------------------------

Termination to the other party hereto given in accordance with Section 15(e) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
termination date. The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

(e)       Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the date
of receipt of the Notice of Termination, or any later date specified therein; or
(ii) if Executive’s employment is terminated by reason of death or Disability,
the Date of Termination will be the date of death or the Disability Effective
Date, as the case may be.

(f)        Cooperation. For the period beginning on Executive’s Date of
Termination and ending on the second anniversary thereof (the “Cooperation
Period”), Executive agrees that he will cooperate with and provide assistance to
the Company regarding any or all of the following, as long as said services to
be rendered by Executive shall not materially impede his ability to meet any
obligations or duties he may have with his then current employer or company: (i)
the transition of ongoing matters relating to the business of the Company, as
may be reasonably requested by the Company from time to time; (ii) any
litigation or criminal, civil or administrative proceeding, whether currently
pending or filed during the Cooperation Period, arising out of or relating to
matters about which Executive has knowledge or in which Executive may be
identified or called as a witness by any party; and (iii) such other services as
the Company may reasonably request. Such cooperation and assistance includes,
without limitation, attendance at meetings with Company representatives or the
Company’s legal counsel (or both) upon reasonable notice and at mutually
convenient times and places, provision of complete and truthful information in
response to any inquiries of the Company and/or its counsel, full disclosure and
production of all documents and things that may be relevant to any such matters
(regardless of any express inquiry by the Company or its counsel), and
attendance as a witness at depositions, trials or similar proceedings upon
reasonable advance notice. In no event shall Executive be required to provide
services under this Section 6(f) at a level that would prevent a Separation from
Service as defined in Section 15.

In consideration for Executive’s services during the Cooperation Period, the
Company shall pay Executive at an hourly rate of compensation commensurate with
his Base Salary as of his Date of Termination for any services performed by
Executive on behalf of the Company in connection with this Section 6(f). In
addition to and notwithstanding the foregoing, the Company will reimburse
Executive for all out-of-pocket expenses reasonably incurred by Executive in the
performance of his duties hereunder during the Cooperation Period.

 

- 6 -

 



 

--------------------------------------------------------------------------------

Executive shall immediately notify the Company of any formal or informal inquiry
or request for information directed to Executive by any third-party that in any
way relates to Executive’s employment by the Company or any aspect of the
Company’s business operation.

 

7.

Obligations of the Company upon Termination.

(a)       Termination by Executive for Good Reason; Termination by the Company
Other Than for Cause or Disability. If, during the Employment Period, the
Company shall terminate Executive’s employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason within a
period of 90 days after the occurrence of the event giving rise to Good Reason,
then the Executive shall be entitled to the payments and benefits described
below in this Section 7(a), provided, Executive executes, and does not revoke, a
General Release of all Claims in substantially the form used by the Company
generally with respect to US Senior Management terminating employment under such
conditions.

(i)        The Company shall pay to Executive in a lump sum in cash within 30
days after the Date of Termination the sum of (1) Executive’s Base Salary
through the Date of Termination to the extent not theretofore paid, (2) any
accrued vacation pay to the extent not theretofore paid, and (3) unless
Executive has a later payout date required in connection with the terms of a
deferral plan or agreement, any compensation previously deferred by Executive
(together with any accrued interest or earnings thereon) to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2) and (3)
shall be hereinafter referred to as the “Accrued Obligations”); and

(ii)       The Company shall pay to Executive, in a lump sum in cash 60 days
after the Date of Termination the product of (x) three and (y) the sum of (A)
the Base Salary, and (B) the Reference Bonus; and

(iii)      Effective as of the Date of Termination, immediate vesting and
exercisability of, and termination of any restrictions on sale or transfer
(other than any such restriction arising by operation of law) with respect to,
each and every stock option, restricted share award, restricted share unit award
and other equity-based award and performance award issued to Executive and
outstanding as of the Date of Termination; and

(iv)      To the extent that Executive elects to continue medical benefits in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company shall provide continuation of medical benefits in effect
as of the Date of Termination for Executive, his spouse and his covered
dependents under the group health plan then in effect for US Senior Management
for a period of 18 months following the Date of Termination, and, if so elected
by Executive, for an additional period of 18 months after the expiration of such
coverage period (the “Extended Coverage Period”) or, at the Company’s election,
under a group or individual policy providing coverage that is substantially
comparable to the coverage in effect as of the Date of Termination. The
Executive shall be obligated to pay the fair market cost for

 

- 7 -

 



 

--------------------------------------------------------------------------------

such coverage. Commencing the month after the Date of Termination, the Company
shall pay to Executive, on a monthly basis in advance, an amount equal to 150%
of the applicable monthly premium for COBRA coverage for the level of coverage
in effect for Executive, his spouse and dependents as of the Date of
Termination. The obligation of the Company to pay Executive such monthly amounts
shall terminate at the end of the Extended Coverage Period, or if earlier, with
respect to the month following the date Executive has obtained other employment
if Executive and his dependents are covered by health care coverage provided by
the new employer; and

(v)       The Company shall pay to Executive in a lump sum in cash within 60
days after the Date of Termination an amount equal to the product of (x)
Executive’s Reference Bonus and (y) a fraction, the numerator of which is the
number of days in the calendar year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is 365 (the
“Prorated Bonus”); and

(vi)      To the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other vested amounts or benefits required
to be paid or provided or which Executive is entitled to receive under any plan,
program, policy or practice of the Company that is applicable to Executive by
its terms (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

Notwithstanding any provision to the contrary contained herein or otherwise, the
Company’s obligation to continue to provide any of the benefits described above
shall immediately cease and shall be permanently forfeited, if it is determined
by a Court of competent jurisdiction that Executive has breached any of the
restrictive covenants contained in Appendix C hereof.

(b)       Death. If Executive’s employment is terminated by reason of
Executive’s death during the Employment Period, the Company shall provide
payment of Accrued Obligations, the Prorated Bonus and the timely payment or
provision of Other Benefits. Accrued Obligations and the Prorated Bonus shall be
paid to Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days after the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as used in this Section 7(b) shall
include, without limitation, and Executive’s estate and/or beneficiaries shall
be entitled to receive, benefits under such plans, programs, practices and
policies relating to death benefits, if any, as are applicable to Executive on
the date of his death.

(c)       Disability. If Executive’s employment is terminated by reason of
Executive’s Disability during the Employment Period, the Company shall provide
payment of Accrued Obligations, the Prorated Bonus and the timely payment or
provision of Other Benefits. Accrued Obligations and the Prorated Bonus shall be
paid to Executive in a lump sum in cash within 30 days after the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 7(c) shall include, without limitation, and
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits under such plans,

 

- 8 -

 



 

--------------------------------------------------------------------------------

programs, practices and policies relating to disability, if any, as are
applicable to Executive and his covered dependents on the Date of Termination.

(d)       Cause or Voluntary Termination without Good Reason. If Executive’s
employment shall be terminated for Cause during the Employment Period, or if
Executive voluntarily terminates employment during the Employment Period without
Good Reason, Executive’s employment under this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits.

(e)       Indemnification. During the Employment Period, Executive will have the
same director and officer liability insurance coverage as is provided generally
to other US Senior Management and directors and shall be subject to the
indemnity provisions of the Company’s governing documents, which the Company
intends to be the widest indemnity permitted under applicable law.

8.         Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company and for which
Executive may qualify, except as specifically provided herein. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program, except as explicitly modified by this Agreement.

 

9.

Certain Additional Payments by the Company.

Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by Executive of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income and employment
taxes (and any interest and penalties imposed with respect thereto), and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. The
Company’s obligation to make the Gross-Up Payment under this Section 9 shall not
be conditioned upon Executive’s termination of employment.

 

Subject to the provisions of this Section 9, all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive or the Company that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for

 

- 9 -

 



 

--------------------------------------------------------------------------------

the individual, entity or group effecting the Change of Control or the
Accounting Firm declines or is unable to serve, Executive may appoint another
nationally recognized certified public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). The Accounting Firm shall furnish
Executive with a written opinion (“Opinion”) that reporting an amount of Excise
Tax or the failure to report the Excise Tax on Executive’s applicable federal
income tax return would not result in the imposition of negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment shall be remitted by the
Company to the Internal Revenue Service or any other applicable taxing authority
(“Taxing Authority”) within five days of the receipt of the Accounting Firm’s
determination; provided that, the Gross-Up Payment shall in all events be paid
no later than the end of Executive’s taxable year after the Executive’s taxable
year in which the Excise Tax on a Payment is remitted to the applicable Taxing
Authority. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to the provisions of this Section 9 and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive but no later than December 31 of the year after the year in which the
Underpayment is determined to exist.

Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive actually receives notice in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid; provided, however,
that the failure of Executive to notify the Company of such claim (or to provide
any required information with respect thereto) shall not affect any rights
granted to Executive under this Section 9 except to the extent the Company is
materially prejudiced in the defense of such claim as a direct result of such
failure. Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that the Company desires to contest such
claim, Executive shall:

(a)       give the Company any information reasonably requested by the Company
relating to such claim;

(b)       take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to Executive;

 

- 10 -

 



 

--------------------------------------------------------------------------------

(c)       cooperate with the Company in good faith in order to effectively
contest such claim; and

(d)       permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax, employment tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 9, the Company shall control all
proceedings taken in connection with such contest and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs Executive to pay such claim and sue for a refund, the
Company shall remit the amount of such payment the Taxing Authority on behalf of
Executive as an additional payment (“Supplemental Payment”) (subject to possible
repayment as provided in the next paragraph) an amount that will hold Executive
harmless, on an after-tax basis, from any Excise Tax, employment tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such payment or with respect to any imputed income with respect thereto; and
further provided that any extension of the statute of limitations relating to
payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment or Supplemental Payment would be
payable hereunder and Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

If, after the receipt by Executive of an amount provided by the Company pursuant
to the foregoing provisions of this Section 9, Executive becomes entitled to
receive any refund with respect to such claim, Executive shall (subject to the
Company complying with the requirements of this Section 9) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).

The following terms shall have the following meanings for purposes of this
Section 9.

(i)        “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

- 11 -

 



 

--------------------------------------------------------------------------------

(ii)       A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.

10.       Representations and Warranties. Executive hereby represents and
warrants to the Company that Executive is not a party to, or otherwise subject
to, any covenant not to compete, or covenant not to solicit customers or
clients, with any person or entity, and Executive’s execution of this Agreement
and performance of his obligations hereunder will not violate the terms or
conditions of any contract or obligation, written or oral, between Executive and
any other person or entity.

11.       Restrictions on Conduct of Executive. The Company and Executive
specifically acknowledge that Executive shall be required to comply with the
restrictive covenants set forth in Appendix C hereof.

 

12.

Assignment and Successors.

(a)       This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

13.       Full Settlement; Resolution of Disputes.           The Company agrees
to pay promptly as incurred, to the fullest extent permitted by law, all legal
fees and expenses that Executive may reasonably incur as a result of any contest
by the Company, Executive or others as to the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any such payment pursuant to this Agreement), but only if Executive is the
prevailing party on at least one material issue raised in the enforcement
proceeding.

 

14.

Miscellaneous.

(a)       Waiver. Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this

 

- 12 -

 



 

--------------------------------------------------------------------------------

Agreement shall not be deemed a waiver or relinquishment of any right granted in
this Agreement or of the future performance of any such term or condition or of
any other term or condition of this Agreement, unless such waiver is contained
in a writing signed by the party making the waiver.

(b)       Severability. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

(c)       Entire Agreement; Termination of Global Partner Agreement. This
Agreement contains the entire agreement between the Company and Executive with
respect to the subject matter hereof and supersedes the Original Employment
Agreement and any other agreement between the parties with respect to the
subject matter hereof. The parties hereto specifically acknowledge and agree
that the Global Partner Agreement is hereby terminated and of no further force
or effect whatsoever.

(d)       Governing Law. Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Georgia
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

(e)       Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:

 

To Company:

Invesco Ltd.

 

1555 Peachtree Street NE

 

Atlanta, GA 30309

 

Attention: General Counsel

 

 

 

To Executive:

Mr. Martin L. Flanagan

 

700 Fairfield Road N.W.

 

Atlanta, Georgia 30324

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(f)        Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by the Company and Executive, which makes
specific reference to this Agreement.

 

- 13 -

 



 

--------------------------------------------------------------------------------

(g)       Construction. Each party and his or its counsel have reviewed this
Agreement and have been provided the opportunity to revise this Agreement and
accordingly, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against any party.

 

15.

Code Section 409A Compliance.

(a)       Payment of Amounts and Benefits. Notwithstanding anything in this
Agreement to the contrary, if and to the extent any amount or benefit (including
equity awards) set forth in this Agreement constitutes non-exempt “deferred
compensation” subject to Section 409A of the Code (“Section 409A”) and is
payable or distributable by reason of Executive’s termination of employment,
then such amount or benefit will be payable or distributable to Executive as
follows:

 

(i)        60 days after the date that the Executive incurs a “separation from
service” within the meaning of Section 409A (“Separation from Service”); or

 

(ii)       if Executive is a Specified Employee as of his Separation from
Service, then

 

(A) if the payment or distribution is payable in a lump sum, the earlier of
Executive’s death or the first day of the seventh month following Executive’s
Separation from Service, plus interest at the applicable federal rate; and

 

(B) if the payment or distribution is payable over time, the amount of such
compensation that would otherwise be payable during the six-month period
immediately following Executive’s Separation from Service will be accumulated
and paid upon the earlier of Executive’s death or the first day of the seventh
month following Executive’s Separation from Service, plus interest at the
applicable federal rate, and the normal payment or distribution schedule for any
remaining payments or distributions will resume.

 

A “Specified Employee” has the meaning given such term in Section 409A and shall
be determined in accordance with rules adopted by the Board of Directors or a
committee thereof, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company.

(b)       Miscellaneous Provisions. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A. All reimbursements
and in-kind benefits provided under this Agreement shall be subject to the
following: (i) in no event shall reimbursements by the Company be made later
than the end of the calendar year following the calendar year in which the
applicable expenses and other amounts were incurred; (ii) the amount or benefits
that the Company is obligated to pay or provide in any

 

- 14 -

 



 

--------------------------------------------------------------------------------

given calendar year shall not affect the amount or benefits that it is obligated
to pay or provide in any other calendar year; (iii) reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (iv) the
Company’s obligations to make such reimbursements or provide such in-kind
benefits shall apply until the later of the Executive’s death (or if longer,
through the 20th anniversary of the Effective Date).

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 15 -

 



 

--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the parties hereto have duly
executed and delivered this Amended and Restated Master Employment Agreement as
of the date first above written.

 

INVESCO LTD.

 

 

By:________________________

 

Name: Rex D. Adams

 

Title: Chairman of the Board

           of Directors

 

 

 

 

INVESCO HOLDING COMPANY LIMITED (f/k/a “INVESCO PLC”)

 

 

By:________________________

 

Name: Loren M. Starr

 

Title: Director

 

 

      EXECUTIVE:

 

  _______________________

 

Martin L. Flanagan

 

 

 

- 16 -

 



 

--------------------------------------------------------------------------------

APPENDIX A

 

Terms of Reference

Corporate Governance

Terms of Reference for the Chief Executive Officer

Authority and Reporting

 

1.

The Chief Executive Officer (“CEO”) is generally responsible for managing the
business of Invesco Ltd. and its subsidiaries (collectively, the “Company”) and
is accountable to and reports to the Board of Directors (the “Board”) of the
Company with regard thereto.

 

2.

The CEO has general supervision of the business of the Company and is
responsible for all executive management matters affecting the Company. All
members of executive management report, either directly or indirectly, to him.

Key Responsibilities

 

3.

The CEO is responsible for conducting the affairs of the Company with the
highest standards of integrity and probity and in compliance with all applicable
laws, principles and rules of corporate governance, including the Company’s
Articles of Association, its Corporate Governance Manual and the resolutions of
the Board, as the same shall be in effect from time to time.

 

4.

The CEO is responsible for proposing and developing the Company’s strategy and
overall commercial objectives, which he does in close consultation with the
Executive Management Committee, the Chairman of the Board of Directors (the
“Chairman”) and the Board.

 

5.

The CEO is responsible for ensuring that the Company has in place all necessary
financial, operational and compliance controls and risk management systems.

 

6.

The CEO is responsible - with the senior management team including the Executive
Management Committee - for implementing the decisions of the Board and its
committees.

Additional Responsibilities

 

Further, the CEO is responsible for:

 

7.

Providing input to the Board’s agenda from himself and other members of senior
management;

 

8.

Ensuring that he communicates with the Chairman on the important and strategic
issues facing the Company, and proposing Board agendas to the Chairman which
reflect these;

 

--------------------------------------------------------------------------------

 

9.

Ensuring that the senior management team gives appropriate priority to providing
reports to him and, where required, the Board which contain accurate, timely and
clear information;

 

10.

Ensuring, in consultation with the Chairman and the Company Secretary as
appropriate, that he and the other members of senior management comply with the
Board’s approved procedures, including the schedule of Matters Reserved to the
Board for its decision and the provisions of each Board committee’s respective
Terms of Reference;

 

11.

Providing information and advice on succession planning to the Chairman, the
Nomination and Corporate Governance Committee and other members of the Board, in
respect of executive directors and other members of senior management;

 

12.

Leading the communication program with shareholders;

 

13.

Ensuring that the development needs of the executive directors and other members
of senior management reporting to him are identified and met;

 

14.

Ensuring that performance reviews for each of the executive directors and other
members of senior management are carried out at least once a year and providing
input to the wider Board evaluation process; and

 

15.

Performing such other duties and exercising such other powers as from time to
time may be assigned to him by the Board.

 

--------------------------------------------------------------------------------

APPENDIX B

Non-Exclusive List of Activities

[Atlanta Chamber of Commerce]

Carter Center

Commerce Club

Investment Company Institute

Southern Methodist University

Woodruff Arts Center

 

--------------------------------------------------------------------------------

APPENDIX C

Confidential Information

A critical aspect of Executive’s position is access to trade secret,
proprietary, and confidential information. For example, Executive’s knowledge of
the exact amounts and holdings of Company-related investment positions is
confidential. While some of that information may eventually be made public, the
information is extremely sensitive and is to be treated as confidential until it
is released. Likewise, computer models and programs developed by the Company or
purchased by it are proprietary and confidential. Other information the Company
possesses as trade secrets or confidential information include (without
limitation) its marketing strategies, marketing plans, compensation
arrangements, benefit plans, and ideas and inventions of its employees. (For
purposes of this Appendix C, “Company” includes the subsidiaries and affiliates
of the Company.)

These are simply examples of the types of information the Company considers
trade secret and/or confidential. As time passes, the Company will no doubt
develop new categories of information it considers trade secrets and/or
confidential. As this occurs, the Company will identify such new categories of
information and remind Executive of the obligation to treat it as confidential.
The importance of all of the types of information identified here is that the
Company’s competitors do not have permitted access to this information and are
thus unable to use it to compete with the Company. Accordingly, these types of
information create a competitive advantage for the Company and are economically
valuable. Thus, Executive agrees not to disclose or use any of the Company’s
trade secret and/or confidential information for Executive’s own benefit or the
benefit of anyone other than the Company, during Executive’s employment and
after the effective date of the termination of Executive’s employment
relationship with the Company.

Company Employees and Customers

Executive agrees that, in the event of the termination of the employment
relationship between Executive and the Company, Executive will not solicit or
hire any Company employees for a period of six (6) months after the effective
date of the termination of Executive’s employment relationship with the Company.
Further, Executive agrees that Executive will not solicit the business
relationships Executive developed or acquired while working for the Company for
a period of six (6) months after the effective date of the termination of
Executive’s employment.

Inventions and Ideas

Since the Company is paying Executive for Executive’s time and efforts,
Executive agrees that all information, ideas, and inventions developed while
employed by the Company related in any way to the Company’s business, are the
sole property of the Company. This includes all investment models, processes,
and methodologies Executive develop while employed by the Company. Indeed, one
of the reasons for Executive’s employment is the creation of such ideas. This
information is confidential and trade

 

--------------------------------------------------------------------------------

secret information as discussed above. Executive understands that the Company
may seek to patent or to obtain trademark or copyright protection related to
such information, ideas, and inventions, and that, if necessary, Executive will
assign any interest Executive may have in such information, ideas, and
inventions Executive develops to the Company.

Return of Company Property

Upon the termination of Executive’s employment, Executive agrees to return all
property of the Company. To the extent such property is information of which
Executive has detailed knowledge but no electronic or other documents containing
such information, Executive agrees to itemize such information in writing for
the Company prior to the effective date of the termination of Executive’s
employment.

 

 

 